Case: 18-11254      Document: 00514982439         Page: 1    Date Filed: 06/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-11254                            FILED
                                 Conference Calendar                     June 4, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CATHERINE SALAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-56-12


Before KING, ELROD, and WILLETT, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Catherine Salas has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Salas has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11254    Document: 00514982439     Page: 2   Date Filed: 06/04/2019


                                 No. 18-11254

      Our review of the record reveals an error in the amount of the restitution
award. The judgment incorrectly states that J.D. is due restitution in the
amount of $42,823. Based on the figures used to compute the restitution award
at sentencing, J.D. is owed restitution in the amount of $42,822. The judgment
correctly states that Lion Diamond Group, Incorporated is due restitution in
the amount of $165,000.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the error in the judgment. See FED. R. CRIM. P. 36.




                                       2